Kirkpatrick, C. J.
There are twro judgments brought up on this certiorari; first, an original judgment, on the case itself, and then another on a sci. fa. post an. et di. and they are both manifestly irregular in almost every As to the original judgment, I shall rest my opinion on the second reason assigned, viz: that the judgment is enter-ed in figures, and not in words at length. This, according to the case of Cole and Petty, and for the reason therein set forth, is error, (a)
As to the judgment on the scire facias, even if a scire facias be a lawful procedure, before a justice, (which is doubtful) it must be reversed. The judgment on. *54scire facias is in its nature nothing more than that an execution do issue on the original judgment. In this case the justice has made more of it. He has entered a new judgment for a larger sum, by adding to the former certain interest and costs. But this is error. The legitimate judgment upon sci.fa., is that execution do issue on the prior judgment and nothing else.
Wall, Attorney for plaintiff.
[*] In my opinion therefore, let the judgment be reversed.
Rosseee, J. — Concurred.
Pennington, J.
— I concur in reversing both judgments: Provided the first judgment was sound, the plain remedy is an action on the judgment. The second judgment, however, is wrong, even if the proceeding by scire facias is correct.
Both Judgments Reversed.

 Vid. ante, 60, post. 529.-Ed.